Title: To James Madison from Nathaniel Massie, [ca. 12 February] 1802
From: Massie, Nathaniel
To: Madison, James


Sir:
[ca. 12 February 1802]
Believing that Arthur St. Clair, Governor of the Northwestern Territory, has violated that confidence and trust reposed in him by the constituted authority of the United States in presiding over the Territory as their chief magistrate, I have thought proper to exhibit to the President such parts of his conduct which appears inconsistent with the nature of his appointment, trusting that when a high and responsible officer has violated his constitutional duty, that an inquiry will be made into his conduct.
The following charges I wish and request you to lay before the President of the United States:
1st. That Governor St. Clair has degraded his official character in attempting to divide the Territory, by assuming to himself the right of recommending to the Hon. William H. Harrison, the then delegate to Congress from this Territory, in the session of the year 1799, when the legislature of this Territory had been but three weeks out of session, and to Mr. Pickering, the then Secretary of State, a plan of division which was calculated to deprive the inhabitants of the advantage and opportunity of forming a State government agreeably to the provisions of the Ordinance for the government thereof, which has ever been considered as their constitutional guide. That, in his letter to the delegate, he gave as a reason that the division ought to be made as recommended, otherwise a certain part of the Territory would be materially injured, which appears to be that part in which the delegate, as he supposed, was most interested, when to Mr. Pickering he used quite a different reasoning, to-wit: that if the division as recommended did not take place, that the then administration might, with reasonable certainty, expect that the eastern State, as contemplated by the Ordinance, would in a short time become a State government, and the consequence would be that the representatives chosen from said State to represent them in the General Government would oppose the then administration. Indeed, his Excellency did not stop here, but condescended to criminate and represent the individual opinions of the different settlements of the Territory, saying that such a district of people was Republican, and another was in favor of the then administration; and to enforce his reasoning more strongly on the probability of the majority of the said contemplated State being Republican, he referred him to the neighboring States of Kentucky and Tennessee; but, trusting that if the division as recommended was made, that such an influence as the General Government was capable of making might operate a change to their advantage. Viewing such conduct as degrading to the office of a chief magistrate, inasmuch as it appears that he was placed over the independent sentiments of the inhabitants of the Territory rather than their chief magistrate, I can not for a moment believe that the President will ever encourage such conduct. To his letter to the Hon. Mr. Harrison, which was printed for the use of the members of both Houses at that session, and to his letter to Mr. Pickering at the same time, I beg leave to refer you; if the last-mentioned letter was a private one, a copy, or the substance thereof, I can procure and will forward when requested.
2d. That the Governor has demanded and received from the citizens of this Territory oppressive fees in the execution of his official duty unauthorized by law; for the confirmation of this article, I refer you to his letter on that subject.
3d. That the Governor has violated the constitution of this Territory in assuming to himself the legislative powers thereof, by erecting new counties out of counties already laid out, and thereby altering their boundaries, and fixing the permanent seat of justice. I will refer you to his several proclamations on this subject.
4th. That in public companies he has frequently manifested a hostile disposition to a republican form of government in asserting that a monarchical government was the only form that could or ought to be supported, thereby degrading his official character as the chief magistrate of a people attached to a republican form of government.
5th. That the Governor has attempted by his official influence to make justices of the peace of this Territory depart from their duty, and thereby to place the life, liberty and property of the citizens at his control; his conduct in the case of Colonel Samuel Finley, as a justice of the peace, and certain citizens of the town of Chillicothe, as will appear from the Scioto Gazette of the —— date.
Having the fullest confidence in the Chief Executive Magistrate of our General Government, I trust the above charges will have his serious and mature consideration.
 

   Printed copy (Smith, St. Clair Papers, 2:563–65). Unsigned; undated. Date here assigned on the basis of Massie’s 12 Feb. 1802 letter to Thomas Worthington (OHi: Worthington Papers). The printed text was taken from a copy of the letter to JM that Massie apparently enclosed in his 12 Feb. letter to Worthington in which he informed Worthington: “The enclosed charges I have at length prepared and have sent them to the Secretary of State referring him to you for the several documents which you will be pleased to lay before him.” In 1992 the Ohio Historical Society was unable to locate the enclosure.


   Massie, Thomas Worthington, and other Republicans were dedicated opponents of Federalist territorial governor Arthur St. Clair in the struggle for Ohio statehood. Following adjournment of the territorial legislature on 23 Jan. 1802, the group stepped up its attacks on the governor. A Chillicothe committee sent Worthington and Michael Baldwin, leader of a Christmas night mob attack on St. Clair’s lodgings, to Washington to oppose the redistricting plan favored by St. Clair. Worthington, outlining complaints against the governor in a letter to Jefferson on 30 Jan., went further by calling for St. Clair’s removal. On 8 Feb. Massie promised Worthington that he would write another statement against St. Clair “by the next mail” and “in due form.” Finally, on 20 Feb., Worthington sent the president a detailed list of the charges drawn up by Massie, together with supporting documents (Massie to Worthington, 18 Jan. 1802, Worthington to Jefferson, 30 Jan. 1802, Massie to Worthington, 8 Feb. 1802, Smith, St. Clair Papers, 2:559–61, 565–70, 572–73; Worthington to Jefferson, 20 Feb. 1802 [DLC: Jefferson Papers]; Bond, Foundations of Ohio, pp. 469–73; Jeffrey Paul Brown, “Frontier Politics: The Evolution of a Political Society in Ohio, 1788–1814” [Ph.D. diss., University of Illinois, 1979], pp. 245–46).


   St. Clair had supported a plan to divide the Northwest Territory into three parts, cutting in half the Eastern District established in 1800. The measure would have removed the seat of government from Chillicothe and made Marietta and Cincinnati the new district capitals. The governor’s adherents secured the passage of a bill to this effect in the territorial legislature, which the Worthington-Massie party believed would postpone statehood indefinitely. The House of Representatives, however, refused to assent to the bill (Bond, Foundations of Ohio, p. 467; Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 465–66).


   See St. Clair to William Henry Harrison, 17 Feb. 1800 (Smith, St. Clair Papers, 2:489–91).


   Date omitted in printed copy. Following the Christmas night disturbance in front of the governor’s living quarters, St. Clair directed justice of the peace Samuel Finley to bind several individuals over to the next quarter-sessions court, requesting that they should be put under recognizance for their good behavior. After interviewing several witnesses, Finley decided there had been no riot and did not pursue the matter, leading to an exchange of letters between himself and St. Clair on the issue. On 29 Dec., St. Clair asked the legislature to investigate Finley’s behavior in the case. On 2 Jan. the newspaper published St. Clair’s communication to the House of Representatives, the letters between the two men, and the depositions of the witnesses (see Chillicothe Scioto Gazette, 2 Jan. 1802).


   Nathaniel Massie (1763–1813), a founder of Chillicothe, was a native of Goochland County, Virginia, who had moved to Kentucky after the Revolution and then to the Ohio country. There, as a surveyor and land speculator, he played a major role in opening the Virginia Military Tract to settlement. Massie, whom St. Clair described as “a little tinctured by democracy,” also served as a territorial legislator and as a justice of the peace in Adams County (St. Clair to Timothy Pickering, 30 Mar. 1800, Smith, St. Clair Papers, 2:495; Bond, Foundations of Ohio, pp. 306–8, 351–52, 438–39; Brown, “Frontier Politics,” p. 161).

